DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Sequence Compliance
This application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2). However, this application fails to comply with the requirements of 37 CFR 1.821 through 1.825 because there are sequences in Pages 26, 52, 60, 106, 107, Figures 1B, 18, 20, 26, 36A and 36B, for example, that do not contain a SEQ ID NO.  
A complete response to this office action must correct the defects cited above regarding compliance with the sequence rules and a response to the action on the merits which follows.
The aforementioned instance of failure to comply is not intended as an exhaustive list of all such potential failures to comply in the instant application.  Applicants are encouraged to thoroughly review the application to ensure that the entire application is in full compliance with all sequence rules.  This requirement will not be held in abeyance.
Drawings
The drawings are objected to because they contain sequences that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2), but each sequence does not contain a SEQ ID NO., as explained in the “Sequence Compliance” section above.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "wherein n is an integer…".  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 is vague and indefinite because it is unclear how “the substituted nucleotide can be selected from a lysine residue, a peptide sequence, a polymer and a miniPEG”. Do applicants mean that the “substitution at a gamma carbon position can be selected from a lysine residue, a peptide sequence, a polymer and a miniPEG”?
In the claims the term “substituted” or “substitution” is recited for the linker, PNA, Y, A, B. Said term is vague and indefinite because it is unclear of exactly what type of substituent moieties are used.
Note that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. Also see In re Van Geuns, 988 F.2d 1181,26 USPQ2d 1057 (Fed. Cir. 1993). Also see, In reZletz, 13 USPQ2d 1320,1322. “An essential purpose of patent examination is to fashion claims that are precise, clear, correct and unambiguous.”
Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:    the preamble states a method of synthesizing a PNA conjugate, but none of the steps of the method actually perform said reaction. Without any active, positive steps delimiting how the method is actually practiced, it is unclear how the method of claim 16 is performed. While minute details are not required in method claims, at least the basic steps must be recited in a positive, active fashion (see ex parte Erich, 3 UsPQ2dl011, p.1011 (Bd. Pat, Applicant. Int. 1986). Clarification is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4-8, 10-11, 15-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kazane et al. (JACS 2013, 135, 340-346).
Kazane et al. teaches a PNA oligomer having a structure similar to the formula (III) wherein T is viewed as the H2N-O-CH2-CO- which comprises H2N-O- which is viewed as a click adduct; the linker of formula (IVA) is viewed as the EG spacer linked to cleavable moiety, where Q is O, and Ra and Rb are H and is viewed as comprising at least one hydrophilic group; PNA comprises at least one nucleotide including a substitution at a gamma carbon position with a lysine residue, m and z integers are 0. (See page 341, col.1, Figure 2A page 343). Kazane et al. teaches antibody and the PNA oligomer conjugation (See abstract, pages 341, 344).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Kazane et al. (JACS 2013, 135, 340-346) in view of Sahu et al. (JOC 2011, 76, 5614-5627) in further view of Dmochowski et al. US 20080227742.
Kazane et al. teaches a PNA oligomer having a structure similar to the formula (III) wherein T is viewed as the H2N-O-CH2-CO- which comprises H2N-O- which is viewed as a click adduct; the linker of formula (IVA) is viewed as the EG spacer linked to cleavable moiety, where Q is O, and Ra and Rb are H and is viewed as comprising at least one hydrophilic group; PNA comprises at least one nucleotide including a substitution at a gamma carbon position with a lysine residue, m and z integers are 0. (See page 341, col.1, Figure 2A page 343). Kazane et al. teaches antibody and the PNA oligomer conjugation (See abstract, pages 341, 344).
Kazane et al. does not teach wherein the substitution at the gamma carbon position comprises an oligoethylene moiety (miniPEG).
Sahu et al. teaches synthesis of PNAs comprising diethylene glycol moiety (miniPEG, MP) at the gamma -backbone. Sahu et al. discloses that said PNAs have superior hybridization properties and water solubility. (see abstract, chart 1, page 5615, col.1). Sahu et al. teaches that reporter moiety can be coupled to the at least substituted nucleotide to perform FRET study. (see page 5617 and 5621).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the PNA of Sahu et al. for the conjugate of Kazane et al. because the incorporation of MP at the gamma-backbone not only improves the hybridization properties and water solubility of PNA but also helps reduce non-specific binding with other macromolecules as well. Said results have important implications for the design and utility of PNA in biology, biotechnology and medicine which further expand the utility of PNA into other disciplines such as drug discovery and nanotechnology (page 5622). 
With regards to claim 9, Dmochowski et al.  teaches methods and compositions of oligonucleotide constructs having a photocleavable linker. Dmochowski et al.  provides methods and compositions utilizing a photocleavable linker, which when exposed to light modulates the expression of genes [0002], [0062]. Dmochowski et al.  teaches the term "nucleic acid" or "oligonucleotide" refers in one embodiment to a polymer or oligomer composed of nucleotide units in which the nucleotides and the linkages between them are naturally occurring (DNA or RNA), as well as various analogs, for example and without limitation, peptide nucleic acids (PNAs). [0043-0044], [0093-0103]. It would have occurred to a person skilled in the art to adjust or manipulate the type of linker in the conjugate, so as to for example, as taught by Dmochowski et al., “controlling expression of developmentally important genes”, “optimizing the photoregulation of several genes in vivo" [0097-0098]. 
Also, routine optimization is not considered inventive and no evidence has been presented in the instant disclosure that the use of a photocleavable linker was other than routine, that the products resulting from the optimization have any unexpected properties, or that the results should be considered unexpected in any way as compared to the closest prior art.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEZIA RILEY whose telephone number is (571)272-0786. The examiner can normally be reached 7:30-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEZIA RILEY/           Primary Examiner, Art Unit 1637                                                                                                                                                                                             	1 July 2022